DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
Line 16 of page 4 states “between an retracted”. This should read --between a retracted--.
Lines 10 and 12 of page 13 states “distal and”. These should state --distal end--. Applicant is encouraged to check for further instances of this error. 
Line 15 of page 21 states “promote either a targeted electrolyte delivery with an ionic solution.” It is unclear what “either” indicates as there is no alternative.
Additionally, although no objection is raised due to figures being of the same embodiment, there are several instances of drawing labels being referenced in the specification with regard to a specific figure, but the referenced labels do not appear until later figures and are not in the referenced figures themselves. For example, the specification references electrode array 132 on line 7 of page 11, and the reference points towards Fig. 1 (stated on line 2 of page 10), but label 132 does not appear until Fig. 4. For clarity, it would be beneficial for any labels referenced to a specific figure to appear in that figure. 
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  there is a period at the end of the ninth line of the claim where one should not be.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 9770290 B2).
Regarding claim 1, Young discloses a system for ablation (ablation device [abstract]) comprising a catheter (cannula 312 [43]) comprising: a sheath (cannula 312 [43]) defining a sheath lumen (lumen 318 [43]) and a distal end (distal end 314 [43]),
an elongate electrode assembly within the sheath lumen (second shaft 320 and second electrode array 350 corresponding to the elongate electrode assembly [43], within lumen 318, Fig. 11), the electrode assembly having a distal portion (distal end 322 [43]) and a proximal 
a shaft (second shaft 320 [43]) defining a central channel (lumen 328 [44]) and a distal central channel opening (distal opening 362 of second shaft 320 [44]), and 
an expandable electrode array (second electrode array 350 [43]) comprising two or more electrode elements (electrodes 356 Fig. 11) positioned at the distal portion of the electrode assembly (Fig. 11), wherein the electrode array is moveable between a retracted position contained within the sheath lumen and an expanded position protruding from the sheath (second electrode array 350 exits from distal opening 360 of cannula 312 [44]; as the array is stated to exit, it is implicit that the electrodes are contained within the cannula before exiting and subsequently protruding), wherein the electrode elements surround the distal central channel opening of the shaft when the electrode elements are in the expanded position (electrodes 356 surround opening 362, Fig. 11).
	Young fails to disclose an electrode array comprising a first lead within the shaft of the electrode assembly and the electrode array being electrically connected to the first lead. However, the presence of the lead and its connection to the electrode array are implicit for the function of the electrode array, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the lead within the shaft of the electrode assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	This further meets the limitations of claim 2, 5, and 6 requiring protrusion of the electrode elements from the sheath lumen in the expanded position (second electrode array exits from distal opening 360 of cannula 312 [44]), as well as the shaft being solid (must be solid 
	Regarding claim 3, Young discloses the system of claim 2 and further discloses wherein the electrode elements comprise electrode tines (electrode tines 26 [18], electrodes 356 have same profiles as electrodes 26 [43]), wherein the electrode tines are moved to the expanded position when a linear force is applied to the electrode assembly within the sheath lumen so that the electrode assembly protrudes from the distal end of the sheath (second array deployed by advancing second shaft until array exits opening 360 of cannula 312, thus protruding – force must be present for motion to occur).
 This further meets the limitations of claim 4 requiring the position of the tines being adjustable based on the amount of protrusion of the tines (deploying electrodes by advancing includes any position between undeployed and fully deployed). 
 Regarding claim 7, Young discloses the system of claim 1 and further discloses further comprising an ancillary device (could be any device, first shaft 330 and first array 325 of electrodes 326 [43], Fig. 11) configured to be introduced into and slidably moved within the central channel (deployed by advancing distally relative to second shaft 320, slidably disposed within lumen 328 of second shaft 320 to exit distal opening 362 of second shaft 320 [44]). 
This further meets the limitations of claim 8 and 9 requiring the ancillary device being capable of moving axially to first and second deployed positions being at different distances to the central channel (deploying electrodes by advancing includes any position between undeployed and fully deployed, though it is further disclosed that the distance between the first and second electrode arrays can be adjusted [44]). 
Regarding claim 14, Young discloses the system of claim 1 and further discloses further comprising a generator (generator 6 [51]) configured to be electrically connected to the electrode assembly and for delivery of one of the group consisting of a radiofrequency energy (RF generator 6, delivers ablation energy to electrodes 326/356 [51], therefore electrical .
Claims 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 9770290 B2) in view of Rajagopalan et al. (US 20170007310 A1).
Regarding claim 10, Young discloses the system of claim 7, but fails to disclose wherein the ancillary device is selected from a group consisting of a sensor, an ultrasound imaging catheter, a biopsy needle, a drug delivery device, a liquid delivery device, an accelerometer, a force sensor, a temperature sensor, a thermal camera, and an optical camera.
Rajagopalan et al., in an analogous system, disclose for use with catheter devices: a sensor (sensor [0137]), an ultrasound imaging catheter (imaging device 55 being infrared, visible light, or ultrasound imaging [0137]), a biopsy needle (for biopsy [0148], a drug delivery device (drug delivery [0098]), a liquid delivery device (fluid delivery [0103]), an accelerometer (sensor related to force [0141]), a force sensor (sensor related to force [0141]), a temperature sensor (sensor related to temperature [0141]), a thermal camera (imaging device 55 can be infrared [0137]), and an optical camera (imaging device 55 can be visible light [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system disclosed by Young any of the devices taught by Rajagopalan et al. as ancillary devices insertable into the central channel of the electrode assembly in order to aid in treatment and diagnosis [0101]. This statement of obviousness also applies to claims 11 and 12 as follow.
This further meets the limitations of claim 13, requiring the electrode assembly be configured for fluid delivery through the central channel. 
Regarding claim 11, Young/Rajagopalan et al. disclose the system of claim 7 and further disclose wherein the ancillary device comprises an ultrasound imaging catheter (ultrasound imaging device 55 [0137]) and wherein the system further comprises a computer processor in communication with the ultrasound imaging catheter (processor 252 [0189]) 
Regarding claim 12, Young/Rajagopalan et al. disclose the system of claim 7 and further disclose wherein the ancillary device comprises a sensor (temperature or impedance sensor [0184]) and wherein the system further comprises a processor in communication with the sensor (signal processor 252 analyzes sensor signals [0162]), wherein the processor is configured to generate at least one of the group consisting of a signal corresponding to an impedance of tissue to detect a change in tissue due to ablation (impedance as altered by ablation [0184]) and a signal corresponding to a temperature of tissue to detect a change in tissue due to ablation (temperature as altered by ablation [0184]).
 Regarding claim 15, Young discloses a system for ablation (ablation device [abstract]) comprising a catheter (cannula 312 [43]) comprising: a sheath (cannula 312 [43]) defining a sheath lumen (lumen 318 [43]) and a distal end (distal end 314 [43]),
an elongate electrode assembly within the sheath lumen (second shaft 320 and second electrode array 350 corresponding to the elongate electrode assembly [43], within lumen 318, Fig. 11), the electrode assembly having a distal portion (distal end 322 [43]) and a proximal portion (opposite distal end 322, Fig. 11), the electrode assembly being axially moveable within the sheath lumen (second array 350 deployed by advancing the second shaft 320 distally relative to the cannula 312 [44]), the electrode assembly comprising:
a shaft (second shaft 320 [43]) defining a central channel (lumen 328 [44]) and a distal central channel opening (distal opening 362 of second shaft 320 [44]), and 
an expandable electrode array (second electrode array 350 [43]) comprising three or more electrode elements (electrodes 356 Fig. 11, electrode assembly can have more or fewer than two electrodes per array [45]) positioned at the distal portion of the 
an ancillary device (could be any device, first shaft 330 and first array 325 of electrodes 326 [43]) configured to be introduced into and slidably moved within the central channel (deployed by advancing distally relative to second shaft 320, slidably disposed within lumen 328 of second shaft 320 to exit distal opening 362 of second shaft 320 [44]), wherein the ancillary device is capable of being moved axially to a first deployed position extending from the distal central channel opening (first array of electrodes 326 exit distal opening 362 of second shaft 320 [44]); and 
a generator (generator 6 [51]) configured to be electrically connected to the electrode assembly and for delivery of one of the group consisting of a radiofrequency energy (RF generator 6, delivers ablation energy to electrodes 326/356 [51], therefore electrical connection implicit), a pulsed electric field, an irreversible electroporation energy, and a reversible electroporation energy (generator 6 is RF [51]).
Young fails to disclose an electrode array comprising a first lead within the shaft of the electrode assembly and the electrode array being electrically connected to the first lead. However, the presence of the lead and its connection to the electrode array are implicit for the function of the electrode array, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the lead within the shaft of the electrode In re Japikse, 86 USPQ 70. 
Young also fails to disclose wherein the ancillary device is an ultrasound imaging catheter. 
Rajagopalan et al., in an analogous system, disclose for use with catheter devices an ultrasound imaging catheter (imaging device 55 being infrared, visible light, or ultrasound imaging [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system disclosed by Young the ultrasound imaging device taught by Rajagopalan et al. as ancillary devices insertable into the central channel of the electrode assembly in order to aid in treatment and diagnosis [0101]. 
Regarding claim 16, Young/Rajagopalan et al. disclose the system of claim 15 and Young further discloses wherein the electrode elements comprise electrode tines (electrode tines 26 [18], electrodes 356 have same profiles as electrodes 26 [43]), wherein the electrode tines are moved to the expanded position when a linear force is applied to the electrode assembly within the sheath lumen so that the electrode assembly protrudes from the distal end of the sheath (second array deployed by advancing second shaft until array exits opening 360 of cannula 312, thus protruding – force must be present for motion to occur).
Regarding claims 17-19, the system of claim 11, under normal operation, inherently performs the method steps as claimed. See MPEP 2112.02 Subsection I. PROCESS CLAIMS – PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 9770290 B2) and Rajagopalan et al. (US 20170007310 A1) further in view of Hancock (US 20200367965 A1).
See MPEP 2112.02 Subsection I as above.
Hancock, in an analogous system, discloses the use of irreversible electroporation [0005]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the method inherently performed by the system of Young/Rajagopalan treatment of tissue by irreversible electroporation as taught by Hancock in order to preserve the extracellular matrix during treatment [0006]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hassidov (US 20180028217 A1) discloses a device for cutting polyps including multiple channels for medical instruments or manipulators as well as sliding arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL D MCCLELLAN whose telephone number is (571)272-1076. The examiner can normally be reached Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/SAMUEL DOUGLAS MCCLELLAN/Examiner, Art Unit 3794